Title: [Diary entry: 30 September 1785]
From: Washington, George
To: 

Friday 30th. Thermometer at 60 in the Morng. 68 at Noon and 70 at Night. Day clear, wind pretty brisk from the Southward—till the Evening when it veered more to the Eastward. Mr. Hunter, and the right Honble. Fred. von Walden, Captn. in the Swedish Navy—introduced by Mr. Richd. Soderstroin came here to Dinner, and returned to Alexandria afterwards. In the Evening a Mr. Tarte—introduced by letter from a John Lowry of Back river came in to request my Sentiments respecting some Entrys they, in Partnership, had made in the Great Dismal Swamp, which I gave unreservedly, that they had no right to. One of the Hound Bitches wch. was sent to me from France brought forth 15 puppies this day; 7 of which (the rest being as many as I thought she could rear) I had drowned. Run round the ground which I designed for a Paddock for Deer & find it contains 18 A[cres] 3 R[ods] 20 P[erches]. Began again to Smooth the Face of the Lawn, or Bolling Green on the West front of my House—what I had done before the Rains, proving abortive.